DETAILED ACTION
The applicant’s amendment filed on June 3, 2022 was received.  Claim 3 was cancelled.  Claims 1 and 4 were amended. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In view of Applicant’s amendment to claim 1, the Examiner withdraws the previously set forth rejection of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Nirawasa et al. as detailed in the Office action dated March 3, 2022.

Claim Rejections - 35 USC § 102
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (hereinafter “Ryu”) (KR 10-1601066).
Regarding claims 1, 2 and 4, Ryu teaches a non-aqueous electrolyte for a lithium secondary battery wherein the electrolyte includes as an additive a perfluorine compound represented by the following formula: CnF2n+1X, where n may be 7 and X may be CH2NH2 (Formula 1; amine group; 1H,1H-perfluorooctylamine) (see paragraphs 19-23).  The electrolyte additionally contains a lithium salt and a carbonate-based solvent (organic solvent) (see paragraphs 27 and 28).
Regarding claim 5, Ryu teaches that the additive is present in an amount of 0.01% to 5% by weight based on the total weight of the non-aqueous electrolyte.
	Regarding claim 6, Ryu teaches that the lithium salt may be selected from among LiBF4, LiClO4, LiPF6, LiSbF6, LiAsF6, Li(C2F5SO3)2N, LiCF3SO3, Li(FSO2)2N, Li(CF3SO2)2N, LiAlCl4, and LiB(C2O4)2 (see paragraph 27).
	Regarding claim 7, Ryu teaches that the non-aqueous electrolyte may be provided in a battery including a positive electrode including a positive electrode active material and a negative electrode including a negative electrode active material (see paragraph 30).  As a negative electrode active material, a lithium alloy may be used (see paragraph 32).

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nirasawa et al. (hereinafter “Nirasawa”) (U.S. Pub. No. 2002/0018940A1, already of record).
Regarding claims 1-4 and 7, Nirasawa teaches a nonaqueous electrolyte secondary battery comprising a positive electrode 2, a negative electrode 4, a separator 5, and a nonaqueous electrolyte (see paragraph 17; FIG. 1).  The nonaqueous electrolyte may contain a thiol (additive; function group is a thiol group) (see paragraph 18).  Exemplary thiols including aromatic thiols such as a 4-fluorothiophenol (see paragraph 19).  The nonaqueous electrolyte further contains a nonaqueous solvent (see paragraph 82).  Exemplary nonaqueous solvents include propylene carbonate and dimethyl carbonate (organic solvents) (see paragraph 83).  The negative electrode may include, as a negative electrode active material, a lithium metal alloy (see paragraphs 30 and 33).  The positive electrode may include, as a positive active material, a composite oxide containing lithium and a transition metal (see paragraphs 78 and 79).
Although Nirawasa teaches 4-fluorothiophenol as an exemplary aromatic thiol, 4-fluorothiophenol is a positional isomer of 2-fluorothiophenol and 3-fluorothiophenol and one of ordinary skill in the art would expect 4-fluorothiophenol to exhibit properties which are substantially identical to those of 2-fluorothiophenol and 3-fluorothiophenol.  Compounds which are position isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978)
Regarding claim 5, Nirasawa teaches that the content of the thiol in the nonaqueous electrolyte is in the range of 0.03 to 10 percent by weight of the entire nonaqueous electrolyte (see paragraph 27).  An exemplary electrolyte includes 2 percent by weight of thiol (see paragraph 111).
Regarding claim 6, Nirasawa teaches that the nonaqueous electrolyte may include, as an electrolyte salt, lithium salts such as LiClO4, LiAsF6, LiPF6, LiBF4, CF3SO3Li, LiN(CF3SO2)2, LiC(CF3SO2)2, LiCl and LiBr (see paragraph 87).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over one of Ryu and Nirawasa as applied to claims 1-4 and 7 above, and further in view of Soma et al. (hereinafter “Soma”) (U.S. Pub. No. 2009/0123839A1, already of record).
Regarding claim 8, Ryu and Nirawasa are each silent as to the positive electrode active material comprises elemental sulfur or a sulfur-containing compound.
Soma teaches a positive electrode active material for a lithium-ion secondary battery comprising a lithium composite oxide and a surface layer containing sulfur formed on at least part of the surface of the lithium composite oxide (see paragraphs 27, 30 and 32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have introduced the sulfur-containing surface layer of Soma to the positive electrode active material of either Ryu or Nirawasa because Soma teaches that the sulfur-containing surface layer serves to suppress a reaction between the positive electrode active material and the electrolyte (see paragraphs 10 and 34).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727